Name: 94/620/EC: Commission Decision of 24 August 1994 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3438/93 establishing, for 1994, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international law;  technology and technical regulations
 Date Published: 1994-09-21

 Avis juridique important|31994D062094/620/EC: Commission Decision of 24 August 1994 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3438/93 establishing, for 1994, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres Official Journal L 246 , 21/09/1994 P. 0023 - 0024COMMISSION DECISION of 24 August 1994 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3438/93 establishing, for 1994, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (94/620/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3919/92 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), as last amended by Regulation (EC) No 3407/93 (4), and in particular Article 2 thereof, Whereas Commission Regulation (EC) No 3438/93 (5) establishes, for 1994, the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres as provided in Article 9 (3) (c) of Regulation (EEC) No 3094/86; Whereas the authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (c) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements; whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EC) No 3438/93 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 August 1994. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 397, 31. 12. 1992, p. 1. (3) OJ No L 346, 11. 12. 1990, p. 11. (4) OJ No L 310, 14. 12. 1993, p. 19. (5) OJ No L 314, 16. 12. 1993, p. 17. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO MatrÃ ­cula y folio Nombre del barco Indicativo de llamada de radio Puerto base Potencia del motor (kW) Havnekendingsbogstaver og -nummer Fartoejets navn Radiokaldesignal Registreringshavn Maskineffekt (kW) AEussere Identifizierungskennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen Motorstaerke (kW) Exoterika stoicheia kai arithmoi anagnorisis Onoma skafoys Arithmos klisis asyrmatoy Limenas niologisis Ischys kinitiros (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motorvermogen (kW) IdentificaÃ §ao externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Stoicheia poy diagrafontai apo ton katalogo - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA DOR 4 Saphir DFAX Dorum 216 GRE 23 Merlan DJHL Greetsiel 184 SPI 4 Seehund DERF Spieka 184 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Stoicheia poy prostithentai ston katalogo - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA CUX 10 Aldebaran DJGW Cuxhaven 132 CUX 11 Seehund DERF Cuxhaven 184 CUX 14 Saphir DFAX Cuxhaven 216 GRE 23 Merlan DJHL Greetsiel 183